IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN THE INTEREST OF: A.M.A.                    : No. 357 MAL 2016
                                              :
                                              :
PETITION OF: C.A., FATHER                     : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

Justice Mundy did not participate in the consideration or decision of this matter.